Citation Nr: 1440736	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1970.  

Service connection for PTSD was denied by rating decisions in January 2007 and April 2008.  The Veteran and his representative were notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an October 2009 RO decision that reopened and denied the claim for PTSD and denied an increased rating for bilateral defective hearing.  A videoconference hearing before the undersigned was held in March 2013.  

The issues of service connection for PTSD and an increased rating for bilateral defective hearing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for PTSD was last finally denied by the RO in April 2008.  

2.  The evidence received since the April 2008 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The unappealed April 2008 RO decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).  

2.  Additional evidence received since the April 2008 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of service connection for PTSD and then remands the issue on appeal, an exhaustive analysis of VA's compliance with these statutes is not necessary at this time.  

Finality

In this case, while the RO found that new and material evidence has been received to reopen the Veteran's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for PTSD was last finally denied by the RO in April 2008, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran did not submit any new and material evidence within the year following the April 2008 RO decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The Veteran's claim was initially denied by the RO in April 2008 on the basis that he was not shown to have a confirmed stressor.  In order for the claim to be reopened, new and material evidence must have been added to the record since the April 2008 decision that shows the Veteran experienced a stressor in service that would support a diagnosis of PTSD.  

Relevant evidence submitted and obtained since the April 2008 rating decision includes a report from the JSRRC (Joint Services Records Research Center) that showed the unit to which the Veteran was assigned in Vietnam came under enemy attack in June 1970, when the Veteran was a member of that unit.  The information from the JSRRC was essentially consistent with the Veteran's description of the attack and tends to confirm his stressor.  

In this regard, the confirmation of this stressor addresses the basis for the previous denial and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

As the Board finds that the additional JSRRC records are new and material, there is no need to discuss whether the other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim is reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  


ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for PTSD, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claim of service connection for PTSD, the RO must now consider the issue on a de novo basis.  

At the hearing in March 2013, the Veteran testified that a VA physician at VAMC Tuscaloosa told him that he had PTSD in 2009, and that the same physician reiterated her belief that he had PTSD again several months before the hearing.  The Veteran asserted that he did not believe that the VA psychiatric examination in July 2009 was adequate, and that the examiner seemed to be more focused on the Veteran's alcohol consumption on evaluating his symptoms for PTSD.  The Veteran argued that he has been diagnosed by VA with PTSD and requested that he be given a more comprehensive examination.  

In order to establish service connection, there must be: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Given the absence of relevant VA medical records or any discussion of those records by the VA physician who examined the Veteran in July 2009, the Board finds that another examination should be undertaken to determine whether the Veteran has PTSD related to service.  

Finally, at the hearing in March 2013, the Veteran testified that his hearing had worsened significantly since he was last examined by VA in July 2009, and requested another VA audiological examination.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, and additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); see also VAOPGCPREC 11-95 (1995).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the RO for the following action:  

1.  The RO/AMC should take appropriate steps to obtain all of the Veteran's VA medical records from VAMC Tuscaloosa and Mobile CBOC from 2009 to the present and associate them with the claims file.  

2.  Thereafter, the Veteran should be afforded a psychiatric VA examination to determine whether he has PTSD or any other psychiatric disorder at present which is related to service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  Any appropriate psychological tests deemed necessary should be administered.  

a)  In light of any additional VA treatment records added to the record, is the examiner of the opinion that the Veteran meets the DSM-IV criteria for PTSD. If the examiner finds that the Veteran does meet the DSM-IV criteria for PTSD, is the verified stressor (exposed to an enemy attack while stationed at Qui Nhon, Vietnam) adequate to support the diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressors?

b) In regard to any other acquired psychiatric disorder diagnosed on examination, is it at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to the Veteran's active military service?


A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the RO/AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  The Veteran should be afforded a VA audiological examination to determine the current severity of his bilateral hearing loss.  All appropriate testing should be undertaken in connection with this examination.  The examiner should describe the functional effects caused by the Veteran's bilateral hearing loss disability.

4.  After the requested development has been completed, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.   


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


